IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-20110
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

                        VICTOR URIBE-GUERRERO,

                                        Defendant-Appellant.
                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CR-435
                      --------------------
                          June 19, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor    Uribe-Guerrero     (Uribe)   appeals   his   conviction   and

sentence following a guilty plea for illegal reentry into the

United States following deportation in violation of 8 U.S.C.

§ 1326.   He argues that his indictment was defective because it

failed to allege specific intent, general intent, or an actus reus.

Uribe’s arguments challenging his indictment are foreclosed by

controlling    Fifth    Circuit     precedent.        United    States    v.

Berrios-Centeno, No. 00-20373, 2001 WL 435494, *2-4 (5th Cir. Apr.

27, 2001) (reviewing de novo challenge to indictment charging


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20110
                               -2-

offense under 8 U.S.C. § 1326 and holding indictment’s allegations

of general intent sufficient); United States v. Tovias-Marroquin,

218 F.3d 455, 456-57 (5th Cir.) (holding that 8 U.S.C. § 1326 does

not establish a status offense that improperly punishes defendant

in absence of an actus reus), cert. denied, 121 S. Ct. 670 (2000);

United States v. Trevino-Martinez, 86 F.3d 65, 68-69 (5th Cir.

1996)(holding that 8 U.S.C. § 1326 does not require proof of

specific intent).

     Uribe also contends that his three 1990 cocaine convictions

are “related” for purposes of U.S.S.G. § 4A1.2(a)(2) and that the

district court erred in assigning to him nine criminal history

points for the three convictions. The district court did not abuse

its discretion in finding that Uribe’s offenses were not related

for purposes of U.S.S.G. § 4A1.2(a)(2).     See Buford v. United

States, 121 S. Ct. 1276, 1276-81 (2001).

     Uribe’s conviction and sentence are AFFIRMED.